FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 For the month ofAugust HSBC Holdings plc 42nd Floor, 8 Canada Square, London E14 5HQ, England (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F). Form 20-FX Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934). Yes No X (If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ). ﻿ 1 August 2011 HSBC HOLDINGS PLC 2- HIGHLIGHTS Financial highlights: · Reported pre-tax profit US$11.5bn: up 3% on 1H10, and 45% on 2H10* · Profit attributable to ordinary shareholders US$8.9bn: up 35% on 1H10, 46% on 2H10 · Return on average ordinary shareholders' equity 12.3%: up from 10.4% in 1H10, 8.9% in 2H10 · Earnings per share US$0.51: up 34% on 1H10, and 46% on 2H10 · Net assets per share of US$8.59: up 17% on 1H10, and 8% on 2H10 · Dividends declared in respect of 2011 totalling US$0.18 per ordinary share, up 12.5% · Loan impairment and other credit risk provisions US$5.3bn: down 30% on 1H10, 19% on 2H10 · Advances-to-deposits ratio 78.7%: up from 77.9% in 1H10, and 78.1% in 2H10 · Core tier 1 capital ratio increased to 10.8% from 10.5% during the period Business highlights: · Commercial Banking profits up 31%: supported by revenues up 14% and customer lending up 12% compared to year end · Retail Banking and Wealth Management profits up 131% as loan impairment charges fell · Global Banking and Markets profits down 12%, but held up well against strong 1H10 · Profitable in all regions: profits up in Asia, Latin America, the Middle East and North America · Revenues stable at US$35.7bn: double digit growth in Asia and Latin America · Customer lending up 8% on year end: led by demand in trade, emerging markets and Europe · In the US, made progress on strategic review of credit card business and announced disposal of 195 non-strategic branches, principally in upstate New York · Announced: closure of retail banking in Russia and Poland; disposal of three insurancebusinesses · Cost efficiency ratio of 57.5%: compared with 50.9% in 1H10, and 59.9% in 2H10 Stuart Gulliver, Group Chief Executive said: "I am pleased with these results, which mark a first step in the right direction on what will be a long journey." Key performance indicators*: 1H11 1H10 2H10 Target/ benchmark Return on average ordinary shareholders' equity 12.3% 10.4% 8.9% 12-15% Cost efficiency ratio 57.5% 50.9% 59.9% 48-52% Earnings per share (US$) - Core tier 1 ratio 10.8% 9.9% 10.5% 9.5-10.5%** *All figures are given on a reported basis, unless otherwise stated **Assumed common equity tier 1 ratio under Basel III HSBC HOLDINGS REPORTS PRE-TAX PROFIT OF US$11,474M HSBC made a profit before tax of US$11,474m, an increase of US$370m, or 3.3%, compared with the first half of 2010. Profit attributable to ordinary shareholders was US$8,929m, an increase of US$2,300m or 35% compared with the first half of 2010. Net interest income of US$20,235m was US$478m, or 2.4%, higher than the first half of 2010. Net operating income before loan impairment charges and other credit risk provisions of US$35,694m was US$143m, or 0.4%, higher than the first half of 2010. Total operating expenses of US$20,510m increased by US$2,399m, or 13.2%, compared with the first half of 2010. On an underlying basis, and expressed in terms of constant currency, operating expenses increased by 10%. HSBC's cost efficiency ratio was 57.5% compared with 50.9% in the first half of 2010. Loan impairment charges and other credit risk provisions were US$5,266m in the first half of 2011, US$2,257m lower than the first half of 2010. The Directors have declared a second interim dividend for 2011 of US$0.09 per ordinary share, a distribution of approximately US$1,604m. The core tier 1 ratio and tier 1 ratio for the Group remained strong at 10.8% and 12.2%, respectively, at 30 June 2011. The Group's total assets at 30 June 2011 were US$2,691bn, an increase of US$236bn, or 9.6%, since 31 December 2010. Geographical distribution of results Profit/(loss) before tax Half-year to 30 June 2011 30 June 2010 31 December 2010 US$m % US$m % US$m % Europe Hong Kong Rest of Asia-Pacific Middle East and North Africa North America Latin America Tax expense Profit for the period Profit attributable to shareholders of the parent company Profit attributable to non-controlling interests Distribution of results by customer group and global business Profit/(loss) before tax Half-year to 30 June 2011 30 June 2010 31 December 2010 US$m % US$m % US$m % Retail Banking and Wealth Management Commercial Banking Global Banking and Markets Global Private Banking Other Statement by Douglas Flint, Group Chairman Good progress has been made during the first half of 2011 in setting the necessary course to build further sustainable value from HSBC's many advantaged positions in attractive markets and customer-facing businesses. The priorities, set out in the Strategy Day which Stuart Gulliver, Group Chief Executive, presented with his team in early May this year, are now being actioned, as Stuart sets out clearly in his review. Against the backdrop of the significant regulatory change which is under way, our clear focus is to concentrate HSBC's capital allocation and resources on the market segments which we are best able to serve competitively and efficiently. Our ability to make progress on these strategic issues has been enhanced by a period of relative stability in operating performance as revenue strength in the faster growing economies continued to offset the constraining impact of the wind-down of our exit portfolios. With credit experience also continuing to improve, earnings per share for the first half of 2011 of US$0.51 were 34% higher than those delivered in the first half of last year. The Group Chief Executive's review describes in more detail the drivers of this encouraging performance. As foreshadowed when we reported our 2010 results, the Board has declared two interim dividends of US$0.09 per ordinary share in respect of 2011, with the second interim dividend payable on 6October 2011 to holders of record on 18August 2011 on the Hong Kong Overseas Branch Register and 19August2011 on the Principal Register in the United Kingdom or on the Bermuda Overseas Branch Register. These dividends are 12.5% higher than those declared at the comparable stages last year. Given the intense current focus amongst the regulatory and political communities on bank capital strength, it is very positive to note both that our capital position strengthened during the period and that we comfortably passed the European Banking Authority's industry wide stress test, the results of which were made public on 15 July 2011. The Group's core tier 1 ratio, which is the ratio most critically monitored by regulators, increased to 10.8% at 30June 2011 from 10.5% at 31December2010 and 9.9% at 30 June 2010. There has been significant further activity on the regulatory reform front in the period. The Independent Commission on Banking in the UK published its Interim Report on 11April 2011 and we submitted our comments on its preliminary conclusions on 4July 2011 in line with the timetable laid down. HSBC has been very actively involved in the debate around one of the principal reform ideas raised in this report, namely the concept of structurally 'ring-fencing' certain of the core activities contained within UK-incorporated universal banks; in our case this would affect our UK subsidiary, HSBC Bank plc. The objective of 'ring-fencing' certain activities from other activities is to facilitate the resolution and continuation of the core activities contained within the 'ring-fence', at little or no cost to the taxpayer in the event of a future crisis. Much of the ongoing debate is around assessing the likely impact of various alternative 'ring-fencing' definitions on credit supply to the real economy inthe UK and on the competitiveness of UK-incorporated banks. We believe the critical judgements ultimately to be made must consider twoprincipal factors. The first of these is how any restructuring will likely affect the quantum and cost of credit supply to the real economy. The second is whether the benefit of this incremental restructuring - on top of the aggregate of all the reform measures already in hand under Basel III and EU directives - outweighs the considerable cost and time commitment involved. In another major new development, the Basel Committee and the Financial Stability Board have now issued consultation documents concerning additional capital requirements for banks identified as global systemically important financial institutions. Incremental common equity of between 1% and 2.5% of risk-weighted assets on top of Basel III requirements is being proposed. We expect HSBC will fall at the higher end of incremental capital requirements. This level of capital is consistent with the expectation of Basel III common equity tier 1 ratio levels of between 9.5% and 10.5% referred to in our Annual Report and Accounts 2010. The pace and quantum of regulatory reform continues to increase at the same time as the global economy appears to be losing momentum in its recovery. We are concerned about the possible pro-cyclical impacts of further deleveraging of the global economy arising from the regulatory reform agenda, at the same time as sovereign credit concerns and fiscal consolidation challenges becomemore critical. Financial markets globally will likely be volatile over the rest of this year and into 2012 as participants assess and react to the possibility of political constraints preventing timely or optimal economic decisions. The global economy is currently facing many such situations, ranging from reaching a sustainable solution to eurozone sovereign indebtedness through dealing with the impact of inflationary pressures and commodity price increases on developing economies, supporting social reform and cohesion in the Middle East, balancing the growth imperative in the faster-growing economies with the consequences of asset price bubbles and, most importantly, negotiating a long-term framework for budget discipline and related financing in the United States. Finally, I am delighted to report how effectively the new management team under the leadership of Stuart Gulliver is working together and making progress, under the governance and supervision of the Board, in delivering the strategic agenda which has been agreed. There is much to do and, as noted above, the current economic backdrop contains many challenges. However, the mood in the organisation is upbeat and there is real commitment and enthusiasm to tackle the tasks ahead of us. Review by Stuart Gulliver, Group Chief Executive HSBC's financial performance improved. · Reported profit before tax was US$11.5bn, up 3% from 1H10 and 45% from 2H10. · Profit attributable to ordinary shareholders was US$8.9bn, up 35% from 1H10 and 46% from 2H10. · Return on average ordinary shareholders' equity was 12.3%, up from 10.4% in 1H10 and 8.9% in 2H10. · The cost efficiency ratio was 57.5%, up from 50.9% in 1H10 but down from 59.9% in 2H10. · The advances-to-deposits ratio was 78.7%, up from 77.9% in 1H10 and 78.1% in 2H10. · We declared two interim dividends in respect of 2011 totalling US$0.18 per ordinary share, up 12.5% year on year. · The core tier 1 capital ratio was 10.8% at 30 June 2011, compared with 10.5% at 31 December 2010. Progress on strategy HSBC's global network covers the majority of world trade and capital flows, and provides access to faster-growing economies as well as the mature economies where wealth is stored. In May, we articulated our strategy to become the world's leading international bank by building on this distinctive position to leverage global economic and demographic trends. We also outlined our plans to deploy capital more efficiently, to improve cost efficiency and to target growth in selected markets. We are making progress in all three areas: · First, as a result of our portfolio review and application of a five-filter framework, we announced a number of closures and disposals. These included the closure of our retail businesses in Russia and Poland and the disposal of three insurance businesses. More materially in the US, we have made progress on the strategic review of our credit card business and announced the disposal of 195 non-strategic branches, principally in upstate New York. · Second, we are targeting US$2.5-3.5bn of sustainable cost savings by 2013. Since the start of 2011, we have begun operational restructurings in Latin America, the US, the UK, France and the Middle East which will reduce headcount by around 5,000. We launched a programme to reduce the costs of our head office and global support functions. We also initiated more efficient business operating models for Commercial Banking and Retail Banking and Wealth Management. · Third, we continued to position the business for growth. We increased revenues in target markets and we made progress in wealth management, where we saw higher investment income, especially in Asia, and funds under management in Global Asset Management reached a record high at the end of the period. Revenues · At US$35.7bn, total Group revenues were stable compared with 1H10 and up 9% compared with 2H10. · We recorded double-digit revenue growth in Hong Kong, Rest of Asia-Pacific and Latin America compared with 1H10. · As we had forecast, revenue declined in the US as we continued to manage down balances in therun-off portfolios, and in Balance Sheet Management as positions matured. Along with many peers, we saw weaker Credit and Rates revenues in Europe in Global Banking and Markets. Loan impairment charges · Loan impairment charges were US$5.3bn compared with US$7.5bn in 1H10 and US$6.5bn in 2H10. · Most of the improvement was in the US. The Consumer Finance run-off and Cards portfolios recorded lower balances as well as improved delinquency rates, although we saw a slowing of delinquency trend improvements in the second quarter. · In Global Banking and Markets, loan impairment charges and other credit risk provisions were lower. Cost efficiency · The cost efficiency ratio rose from 50.9% to 57.5% compared with 1H10. Reflecting strategic investment in the business, key drivers behind the increase were higher staff numbers, wage inflation, and other costs related to business growth. We also reported a number of notable cost items during the period. · The cost efficiency ratio fell compared with 59.9% in 2H10 as we controlled discretionary spend and took action to make sustainable savings. · Significantly, on a quarterly basis, the cost efficiency ratio was 54.4% in 2Q11, lower than in each of the previous three quarters. Balance sheet · Compared with year-end 2010, customer account balances increased by 7% or US$91.3bn to US$1.3 trillion, with most of the increase in Europe and Asia. · Compared with year-end 2010, total customer loan balances increased by 8% or US$79.5bn to US$1.0 trillion, rising in all regions except North America, where we managed down balances in the Consumer Finance portfolios. · The core tier 1 ratio increased during the period from 10.5% at the end of 2010 to 10.8%, driven primarily by profit generation. Economic outlook We remain positive on the outlook for emerging markets. We expect a soft landing in China and we believe Hong Kong is well-equipped to mitigate overheating pressures. We expect continued growth in the rest of Asia-Pacific and Latin America and take comfort from the focus of the authorities on managing inflationary pressures. In the Middle East, the outlook for the Gulf Cooperation Council economies is also positive. In the developed world, growth in the US and Europe is likely to remain sluggish as long as the impact of high debt levels and government budget cuts weigh on economic activity. In the UK, we remain concerned that regulatory actions being contemplated and the ongoing regulatory uncertainty will constrain the supply of credit to the real economy and contribute to sub-par economic growth. In closing, I would add that I am pleased with these results, which mark a first step in the right direction on what will be a long journey. Financial Overview Half-year to Half-year to 30 June 30 June 30 June 31 December £m HK$m US$m US$m US$m For the period Profit before tax Profit attributable to ordinary shareholders of the parent company Dividends At the period end Total shareholders' equity Total regulatory capital Customer accounts and deposits by banks Total assets Risk-weighted assets £ HK$ US$ US$ US$ Per ordinary share Basic earnings Diluted earnings Dividends* Net asset value at period end Share information US$0.50 ordinary shares in issue 17,818m 17,510m 17,686m Market capitalisation US$177bn US$161bn US$180bn Closing market price per ordinary share £6.18 £6.15 £6.51 Over 1 Over 3 Over 5 year years years Total shareholder return to 30 June 2011** Benchmarks: FTSE 100 MSCI World MSCI Banks * The dividend per ordinary share of US$0.21 shown in the accounts is the total of the dividends declared during the first half of 2011. This represents the fourth interim dividend for 2010 and the first interim dividend for 2011. ** Total shareholder return ('TSR') is as defined on page 227 of the Annual Report and Accounts 2010. Half-year to 30 June 30 June 31 December % % % Performance ratios Return on average invested capital* Return on average ordinary shareholders' equity Post-tax return on average total assets Pre-tax return on average risk-weighted assets Efficiency and revenue mix ratios Cost efficiency ratio As a percentage of total operating income: - net interest income - net fee income - net trading income Capital ratios - Core tier 1 ratio - Tier 1 ratio - Total capital ratio * Average invested capital is measured as average total shareholders' equity after: - adding back the average balance of goodwill amortised before the transition to IFRSs or subsequently written off directly toreserves (less goodwill previously amortised in respect of the French regional banks sold in 2008); - deducting the average balance of HSBC's revaluation surplus relating to property held for own use. This reserve wasgenerated when determining the deemed cost of such properties on transition to IFRSs and will run down as the properties are sold; - deducting average preference shares and other equity instruments issued by HSBC Holdings; and - deducting average reserves for unrealised gains/(losses) on effective cash flow hedges and available-for-sale securities. Consolidated Income Statement Half-year to Half-year to 30 June 30 June 30 June 31 December £m HK$m US$m US$m US$m Interest income Interest expense Net interest income Fee income Fee expense Net fee income Trading income excluding net interest income Net interest income on trading activities Net trading income Changes in fair value of long-term debt issued and related derivatives Net income/(expense) from other financial instruments designated at fair value Net income/(expense) from financial instruments designated at fair value Gains less losses from financial investments 54 Dividend income 87 59 53 Net earned insurance premiums Other operating income Total operating income Net insurance claims incurred and movement in liabilities to policyholders Net operating income before loan impairment charges and other credit risk provisions Loan impairment charges and other credit risk provisions Net operating income Employee compensation and benefits General and administrative expenses Depreciation and impairment of property, plant and equipment Amortisation and impairment of intangible assets Total operating expenses Operating profit Share of profit in associates and joint ventures Profit before tax Tax expense Profit for the period Profit attributable to shareholders of the parent company Profit attributable to non-controlling interests Consolidated Statement of Comprehensive Income Half-year to 30 June 30 June 31 December US$m US$m US$m Profit for the period Other comprehensive income/(expense) Available-for-sale investments: – fair value gains – fair value (gains)/losses transferred to income statement on disposal – amounts transferred to the income statement in respect of impairment losses – income taxes – Cash flow hedges: – fair value gains/(losses) – fair value gains/(losses) transferred to income statement – income taxes 5 73 40 Actuarial gains/(losses) on defined benefit plans – before income taxes 22 – income taxes 22 Share of other comprehensive income of associates and joint ventures 73 34 Exchange differences Income tax attributable to exchange differences – – Other comprehensive income/(expense) for the period, net of tax Total comprehensive income for the period Total comprehensive income for the period attributable to: – shareholders of the parent company – non-controlling interests Consolidated Balance Sheet At At At At 30 June 30 June 30 June 31 December £m HK$m US$m US$m US$m ASSETS Cash and balances at central banks Items in the course of collection from other banks Hong Kong Government certificates of indebtedness Trading assets Financial assets designated at fair value Derivatives Loans and advances to banks Loans and advances to customers Financial investments Other assets Current tax assets Prepayments and accrued income Interests in associates and joint ventures Goodwill and intangible assets Property, plant and equipment Deferred tax assets Total assets At At At At 30 June 30 June 30 June 31 December £m HK$m US$m US$m US$m LIABILITIES AND EQUITY Liabilities Hong Kong currency notes in circulation Deposits by banks Customer accounts Items in the course of transmission to other banks Trading liabilities Financial liabilities designated at fair value Derivatives Debt securities in issue Other liabilities Current tax liabilities Liabilities under insurance contracts Accruals and deferred income Provisions Deferred tax liabilities Retirement benefit liabilities Subordinated liabilities Total liabilities Equity Called up share capital Share premium account Other equity instruments Other reserves Retained earnings Total shareholders’ equity Non-controlling interests Total equity Total equity and liabilities Consolidated Statement of Cash Flows Half-year to 30 June 30 June 31 December US$m US$m US$m Cash flows from operating activities Profit before tax Adjustments for: - net gain from investing activities - share of profit in associates and joint ventures - other non-cash items included in profit before tax - change in operating assets - change in operating liabilities - elimination of exchange differences - dividends received from associates - contributions paid to defined benefit plans - tax paid Net cash generated from operating activities Cash flows from investing activities Purchase of financial investments Proceeds from the sale and maturity of financial investments Purchase of property, plant and equipment Proceeds from the sale of property, plant and equipment Proceeds from the sale of loan portfolios - Net purchase of intangible assets Net cash outflow from acquisition of subsidiaries - Net cash inflow from disposal of subsidiaries 5 Net cash outflow from acquisition of or increase in stake of associates Net cash outflow from the deconsolidation of funds - - Proceeds from disposal of associates and joint ventures 11 83 Net cash used in investing activities Cash flows from financing activities Issue of ordinary share capital 13 - Issue of other equity instruments - - Net sales of own shares for market-making and investment purposes 27 61 (Purchases)/sales of own shares to meet share awards and share option awards 19 On exercise of share options - 61 Subordinated loan capital issued - Subordinated loan capital repaid Net cash outflow from the changes in stake in subsidiaries - - Dividends paid to ordinary shareholders of the parent company Dividends paid to non-controlling interests Dividends paid to holders of other equity instruments Net cash generated from/(used in) financing activities Net increase/(decrease) in cash and cash equivalents Cash and cash equivalents at beginning of period Exchange differences in respect of cash and cash equivalents Cash and cash equivalents at end of period Consolidated Statement of Changes in Equity Half-year to 30 June 30 June 31 December US$m US$m US$m Called up share capital At beginning of period Shares issued under employee share plans 1 3 9 Shares issued in lieu of dividends and amounts arising thereon 65 47 79 At end of period Share premium At beginning of period Shares issued under employee share plans 12 58 Shares issued in lieu of dividends and amounts arising thereon At end of period Other equity instruments At beginning of period Capital securities issued during the period – – At end of period Retained earnings At beginning of period Shares issued in lieu of dividends and amounts arising thereon Dividends to shareholders Tax credits on dividends 64 54 68 Own shares adjustment 80 94 Exercise and lapse of share options and vesting of share awards – Cost of share-based payment arrangements Income taxes on share-based payments 36 – Other movements 37 Change in ownership interest in subsidiaries that did not result in loss of control – – Total comprehensive income for the period At end of period Other reserves Available-for-sale fair value reserve At beginning of period Other movements 14 Total comprehensive income for the period At end of period Cash flow hedging reserve At beginning of period Other movements – 8 Total comprehensive income for the period 40 At end of period Foreign exchange reserve At beginning of period Other movements – 2 Total comprehensive income for the period At end of period Half-year to 30 June 30 June 31 December US$m US$m US$m Merger reserve At beginning of period At end of period Total shareholders’ equity At beginning of period Shares issued under employee share plans 13 61 Shares issued in lieu of dividends and amounts arising thereon Capital securities issued during the period – – Dividends to shareholders Tax credits on dividends 64 54 68 Own shares adjustment 80 94 Exercise and lapse of share options and vesting of share awards – Cost of share-based payment arrangements Income taxes on share-based payments 36 – Other movements 51 Changes in ownership interests in subsidiaries that did not result in loss of control – – Total comprehensive income for the period At end of period Non-controlling interests At beginning of period Dividends to shareholders Other movements 1 4 Acquisition and disposals of subsidiaries – Changes in ownership interests in subsidiaries that did not result in loss of control 98 35 Total comprehensive income for the period At end of period Total equity At beginning of period Shares issued under employee share plans 13 61 Shares issued in lieu of dividends and amounts arising thereon Capital securities issued during the period – – Dividends to shareholders Tax credits on dividends 64 54 68 Own shares adjustment 80 94 Exercise and lapse of share options and vesting of share awards – Cost of share-based payment arrangements Income taxes on share-based payments 36 – Other movements 52 Acquisition and disposal of subsidiaries – Changes in ownership interests in subsidiaries that did not result in loss of control 98 35 Total comprehensive income for the period At end of period Additional Information 1. Basis of preparation The basis of preparation applicable to the interim consolidated financial statements of HSBC can be found in Note 1 of the Interim Report 2011. The interim consolidated financial statements of HSBC have been prepared in accordance with the Disclosure Rules and Transparency Rules of the Financial Services Authority and IAS 34 'Interim Financial Reporting' ('IAS 34') as issued by the International Accounting Standards Board ('IASB') and as endorsed by the European Union ('EU'). The consolidated financial statements of HSBC at 31 December 2010 were prepared in accordance with International Financial Reporting Standards ('IFRSs') as issued by the IASB and as endorsed by the EU. EU-endorsed IFRSs may differ from IFRSs as issued by the IASB if, at any point in time, new or amended IFRSs have not been endorsed by the EU. At 31 December 2010, there were no unendorsed standards effective for the year ended 31 December 2010 affecting the consolidated financial statements at that date, and there was no difference between IFRSs endorsed by the EU and IFRSs issued by the IASB in terms of their application to HSBC. Accordingly, HSBC's financial statements for the year ended 31 December 2010 were prepared in accordance with IFRSs as issued by the IASB. At 30 June 2011, there were no unendorsed standards effective for the period ended 30 June 2011 affecting these interim consolidated financial statements, and there was no difference between IFRSs endorsed by the EU and IFRSs issued by the IASB in terms of their application to HSBC. IFRSs comprise accounting standards issued by the IASB and its predecessor body as well as interpretations issued by the IFRS Interpretations Committee ('IFRIC') and its predecessor body. During the period ended 30 June 2011, HSBC adopted a number of interpretations and amendments to standards which had an insignificant effect on the interim consolidated financial statements. 2. Dividends The Directors have declared a second interim dividend in respect of the financial year ending 31December 2011 of US$0.09 per ordinary share, a distribution of approximately US$1,604m which will be payable on 6October 2011 to holders of record on 18August 2011 on the Hong Kong Overseas Branch Register and 19August 2011 on the Principal Register in the United Kingdom or the Bermuda Overseas Branch Register. The dividend will be payable in cash, in US dollars, sterling or Hong Kong dollars, or a combination of these currencies, at the forward exchange rates quoted by HSBC Bank plc in London at or about 11.00 am on 26September 2011, and with a scrip dividend alternative. Particulars of these arrangements will be sent to shareholders on or about 31August 2011 and elections must be received by 21September 2011. As this dividend was declared after the balance sheet date, it has not been included in 'Other liabilities' at 30 June 2011. The dividend will be payable on ordinary shares held through Euroclear France, the settlement and central depositary system for Euronext Paris, on 6October 2011 to the holders of record on 19August 2011. The dividend will be payable by Euroclear France in cash, in euros at the forward exchange rate quoted by HSBC France on 26September 2011, or as a scrip dividend alternative. Particulars of these arrangements will be announced through Euronext Paris on 16August 2011 and 24August 2011. The dividend will be payable on American Depositary Shares ('ADSs'), each of which represents five ordinary shares, on 6October 2011 to holders of record on 19August 2011. The dividend of US$0.45 per ADS will be payable by the depositary in cash, in US dollars, and with a scrip dividend alternative of new ADSs. Particulars of these arrangements will be mailed to ADS holders on or about 31August 2011. Elections must be received by the depositary on or before 21September 2011. Alternatively, the cash dividend may be invested in additional ADSs for participants in the dividend reinvestment plan operated by the depositary. Ordinary shares will be quoted ex-dividend in London, Hong Kong, Paris and Bermuda on 17August 2011. The ADSs will be quoted ex-dividend in New York on 17August 2011. Any person who has acquired ordinary shares registered on the Hong Kong Overseas Branch Register but who has not lodged the share transfer with the Hong Kong Overseas Branch Registrar should do so before 4.00pm on 18 August 2011 in order to receive the dividend. Any person who has acquired ordinary shares registered on the Principal Register in the United Kingdom or on the Bermuda Overseas Branch Register of shareholders but who has not lodged the share transfer with the Principal Registrar or the Bermuda Overseas Branch Registrar respectively, should do so before 4.00pm on 19 August 2011 in order to receive the dividend. Removals of ordinary shares may not be made to or from the Hong Kong Overseas Branch Register on 19August 2011. Accordingly any person who wishes to remove ordinary shares to the Hong Kong Overseas Branch Register must lodge the removal request with the Principal Registrar in the United Kingdom or the Bermuda Branch Registrar by 4.00pm on 17August 2011; any person who wishes to remove ordinary shares from the Hong Kong Overseas Branch Register must lodge the removal request with the Hong Kong Branch Registrar by 4.00pm on 18August 2011. Transfers of ADSs should be lodged with the depositary by 12 noon on 19August 2011 in order to receive the dividend. Dividends paid to shareholders of HSBC Holdings plc during the period were as follows: Half-year to 30 June 2011 30 June 2010 31 December 2010 Per Settled Per Settled Per Settled share Total in scrip share Total in scrip share Total in scrip US$ US$m US$m US$ US$m US$m US$ US$m US$m Dividends declared on ordinary shares In respect of previous year: - fourth interim dividend - - - In respect of current year: - first interim dividend - second interim dividend - third interim dividend - Quarterly dividends on preference shares classified as equity March dividend 22 22 - - June dividend 23 23 - - September dividend - 22 December dividend - 23 45 45 45 Quarterly coupons on capital securities classified as equity January coupon 44 44 - - March coupon 76 - April coupon 45 45 - - June coupon 76 - July coupon - 45 September coupon - 68 October coupon - 45 December coupon - 76 89 On 15 July 2011, HSBC paid a further coupon on the capital securities of US$0.508 per security, a distribution of US$45m. No liability is recorded in the financial statements in respect of this coupon payment. 3. Earnings and dividends per ordinary share Half-year to 30 June 30 June 31 December US$ US$ US$ Basic earnings per ordinary share Diluted earnings per ordinary share Dividends per ordinary share Net asset value at period end Dividend pay out ratio* 41.2% 47.4% 45.7% * Dividends per ordinary share expressed as a percentage of basic earnings per ordinary share. Basic earnings per ordinary share was calculated by dividing the profit attributable to ordinary shareholders of the parent company by the weighted average number of ordinary shares outstanding, excluding own shares held. Diluted earnings per ordinary share was calculated by dividing the basic earnings, which require no adjustment for the effects of dilutive potential ordinary shares, by the weighted average number of ordinary shares outstanding, excluding own shares held, plus the weighted average number of ordinary shares that would be issued on conversion of dilutive potential ordinary shares. Half-year to 30 June 30 June 31 December US$m US$m US$m Profit attributable to shareholders of the parent company Dividend payable on preference shares classified as equity Coupon payable on capital securities classified as equity Profit attributable to ordinary shareholders of the parent company 4. Tax expense Half-year to 30 June 30 June 31 December US$m US$m US$m UK corporation tax charge Overseas tax Current tax Deferred tax Tax expense Effective tax rate 14.9% 34.7% 12.5% The UK corporation tax rate applying to HSBC was 26.5% (2010: 28%). Overseas tax included Hong Kong profits tax of US$453m (first half of 2010: US$426m; second half of 2010: US$536m). Subsidiaries in Hong Kong provided for Hong Kong profits tax at the rate of 16.5% (2010: 16.5%) on the profits for the period assessable in Hong Kong. Other overseas subsidiaries and overseas branches provided for taxation at the appropriate rates in the countries in which they operate. The following table reconciles the overall tax expense which would apply if all profits had been taxed at the UK corporation tax rate: Analysis of overall tax expense: Half-year to 30 June 30 June 31 December US$m US$m US$m Taxation at UK corporation tax rate of 26.5% (2010: 28%) Effect of taxing overseas profits in principal locations at different rates Adjustments in respect of prior period liabilities 20 Deferred tax temporary differences not provided/ (previously not recognised) 8 Low income housing tax credits Effect of profit in associates and joint ventures Tax effect of intra-group transfer of subsidiary – Effect of gains arising from dilution of interests in associates – Non taxable income Gains not subject to tax Permanent disallowables 95 99 Effect of bank payroll tax – 91 Change in tax rates 2 – 31 Local taxes and overseas withholding tax 38 23 Other items Overall tax expense 5. Analysis of net fee income Half-year to 30 June 30 June 31 December US$m US$m US$m Cards Account services Funds under management Broking income Credit facilities Imports/Exports Insurance Global custody Unit trusts Remittances Underwriting Corporate finance Trust income Mortgage servicing 56 60 58 Taxpayer financial services 1 91 Maintenance income on operating leases - 53 46 Other Total fee income Less: fee expense Net fee income 6. Loan impairment charge Half-year to 30 June 30 June 31 December US$m US$m US$m Individually assessed impairment allowances: - Net new allowances - Recoveries Collectively assessed impairment allowances: - Net new allowances - Recoveries Total charge for impairment losses Banks - 12 - Customers 7. Capital resources At At At 30 June 30 June 31 December US$m US$m US$m Composition of regulatory capital Tier 1 capital Shareholders' equity Shareholders' equity per balance sheet Preference share premium Other equity instruments Deconsolidation of special purpose entities Non-controlling interests Non-controlling interests per balance sheet Preference share non-controlling interests Non-controlling interest transferred to tier 2 capital Non-controlling interest in deconsolidated subsidiaries Regulatory adjustments to the accounting basis Unrealised (gains)/losses on available-for-sale debt securities Own credit spread Defined benefit pension fund adjustment Reserves arising from revaluation of property and unrealised gains on available-for-sale equities Cash flow hedging reserve 57 Deductions Goodwill capitalised and intangible assets 50% of securitisation positions 50% of tax credit adjustment for expected losses 50% of excess of expected losses over impairment allowances Core tier 1 capital Other tier 1 capital before deductions Preference share premium Preference share non-controlling interests Hybrid capital securities Deductions Unconsolidated investments 50% of tax credit adjustment for expected losses Tier 1 capital Tier 2 capital Total qualifying tier 2 capital before deductions Reserves arising from revaluation of property and unrealised gains on available-for-sale equities Collective impairment allowances Perpetual subordinated debt Term subordinated debt Non-controlling interest in tier 2 capital Total deductions other than from tier 1 capital Unconsolidated investments 50% of securitisation positions 50% of excess of expected losses over impairment allowances Other deductions Total regulatory capital At At At 30 June 30 June 31 December US$m US$m US$m Risk-weighted assets Credit risk Counterparty credit risk Market risk Operational risk Total % % % Capital ratios Core tier 1 ratio Tier 1 ratio Total capital ratio 8. Notes on the statement of cash flows Half-year to 30 June 30 June 31 December US$m US$m US$m Other non-cash items included in profit before tax Depreciation, amortisation and impairment Gains arising from dilution of interests in associates - Revaluations on investment property 8 Share-based payment expense Loan impairment losses gross of recoveries and other credit risk provisions Provisions Impairment of financial investments 40 65 Charge/(credit) for defined benefit plans Accretion of discounts and amortisation of premiums Change in operating assets Change in prepayments and accrued income Change in net trading securities and net derivatives Change in loans and advances to banks Change in loans and advances to customers Change in financial assets designated at fair value Change in other assets Change in operating liabilities Change in accruals and deferred income Change in deposits by banks Change in customer accounts Change in debt securities in issue Change in financial liabilities designated at fair value Change in other liabilities At At At 30 June 30 June 31 December US$m US$m US$m Cash and cash equivalents Cash and balances at central banks Items in the course of collection from other banks Loans and advances to banks of one month or less Treasury bills, other bills and certificates of deposit less than three months Less: items in the course of transmission to other banks Half-year to 30 June 30 June 31 December US$m US$m US$m Interest and dividends Interest paid Interest received Dividends received 9. Segmental analysis Net operating income Europe Hong Kong Rest of Asia- Pacific Middle East and North Africa North America Latin America Intra-HSBC items Total US$m US$m US$m US$m US$m US$m US$m US$m Half-year to: 30 June 2011 30 June 2010 31 December 2010 Profit/(loss) before tax Half-year to: 30 June 2011 - 30 June 2010 - 31 December 2010 - Balance sheet information Total assets At 30 June 2011 At 30 June 2010 At 31 December 2010 10. Reconciliation of reported and underlying profit before tax Half-year to 30 June 2011 ('1H11') compared with half-year to 30 June 2010 ('1H10') 1H10 at 1H11 1H10 as 1H10 Currency exchange 1H11 as 1H11 1H11 reported adjustments translation rates reported adjustments underlying HSBC US$m US$m US$m US$m US$m US$m US$m Net interest income 17 - Net fee income - Changes in fair value* - - - Other income Net operating income** Loan impairment charges and other credit risk provisions - - Net operating income Operating expenses - Operating profit Income from associates - 41 - Profit before tax Half-year to 30 June 2011 ('1H11') compared with half-year to 31 December 2010 ('2H10') 2H10 at 1H11 2H10 as 2H10 Currency exchange 1H11 as 1H11 1H11 reported adjustments translation rates reported adjustments underlying HSBC US$m US$m US$m US$m US$m US$m US$m Net interest income 1 - Net fee income - - Changes in fair value* - - - Other income Net operating income** Loan impairment charges and other credit risk provisions - - Net operating income Operating expenses - - Operating profit Income from associates 27 - Profit before tax * Changes in fair value of own debt designated at fair value attributable to credit spread. ** Net operating income before loan impairment charges and other credit risk provisions. 11. Distribution of results by customer group and global business Retail Banking and Wealth Management Half-year to 30 June 30 June 31 December US$m US$m US$m Net interest income Net fee income Net trading income/(expense) Net income/(expense) from financial instruments designated at fair value Gains less losses from financial investments 70 1 Dividend income 14 14 13 Net earned insurance premiums Other operating income Total operating income Net insurance claims incurred and movement in liabilities to policyholders Net operating income before loan impairment charges and other credit risk provisions Loan impairment charges and other credit risk provisions Net operating income Direct employee expenses Other operating expenses, including reallocations Total operating expenses Operating profit Share of profit in associates and joint ventures Profit before tax Commercial Banking Half-year to 30 June 30 June 31 December US$m US$m US$m Net interest income Net fee income Net trading income Net income from financial instruments designated at fair value 55 26 Gains less losses from financial investments 2 3 Dividend income 8 5 7 Net earned insurance premiums Other operating income Total operating income Net insurance claims incurred and movement in liabilities to policyholders Net operating income before loan impairment charges and other credit risk provisions Loan impairment charges and other credit risk provisions Net operating income Direct employee expenses Other operating expenses, including reallocations Total operating expenses Operating profit Share of profit in associates and joint ventures Profit before tax Global Banking and Markets Half-year to 30 June 30 June 31 December US$m US$m US$m Net interest income Net fee income Net trading income Net income/(expense) from financial instruments designated at fair value 8 28 Gains less losses from financial investments Dividend income 39 22 26 Net earned insurance premiums 23 21 20 Other operating income Total operating income Net insurance claims incurred and movement in liabilities to policyholders Net operating income before loan impairment charges and other credit risk provisions Loan impairment charges and other credit risk recoveries Net operating income Direct employee expenses Other operating expenses, including reallocations Total operating expenses Operating profit Share of profit in associates and joint ventures Profit before tax Global Private Banking Half-year to 30 June 30 June 31 December US$m US$m US$m Net interest income Net fee income Net trading income Gains less losses from financial investments 11 Dividend income 4 3 2 Other operating income 21 21 17 Net operating income before loan impairment charges and other credit risk provisions Loan impairment charges and other credit risk provisions - 12 Net operating income Direct employee expenses Other operating expenses, including reallocations Total operating expenses Operating profit Share of profit/(loss) in associates and joint ventures 2 4 Profit before tax Other Half-year to 30 June 30 June 31 December US$m US$m US$m Net interest expense Net fee income 3 1 30 Net trading income/(expense) Net income/(expense) from financial instruments designated at fair value Gains less losses from financial investments 2 35 Dividend income 22 15 5 Net earned insurance premiums Other operating income Total operating income Net insurance claims incurred and movement in liabilities to policyholders 3 1 Net operating income before loan impairment charges and other credit risk provisions Loan impairment charges and other credit risk provisions 2 4 Net operating income/(expense) Direct employee expenses Other operating expenses, including reallocations Total operating expenses Operating profit/(loss) Share of profit in associates and joint ventures 52 68 26 Profit/(loss) before tax 12. Distribution of results by geography Europe Half-year to 30 June 30 June 31 December US$m US$m US$m Interest income Interest expense Net interest income Fee income Fee expense Net fee income Net trading income Changes in fair value of long-term debt issued and related derivatives Net income/(expense) from other financial instruments designated at fair value Net income/(expense) from financial instruments designated at fair value Gains less losses from financial investments Dividend income 25 14 6 Net earned insurance premiums Other operating income Total operating income Net insurance claims incurred and movement in liabilities to policyholders Net operating income before loan impairment charges and other credit risk provisions Loan impairment charges and other credit risk provisions Net operating income Operating expenses Operating profit Share of profit/(loss) in associates and joint ventures 5 12 Profit before tax Hong Kong Half-year to 30 June 30 June 31 December US$m US$m US$m Interest income Interest expense Net interest income Fee income Fee expense Net fee income Net trading income Changes in fair value of long-term debt issued and related derivatives - - Net income/(expense) from other financial instruments designated at fair value 26 Net income/(expense) from financial instruments designated at fair value 26 Gains less losses from financial investments 18 Dividend income 31 13 17 Net earned insurance premiums Other operating income Total operating income Net insurance claims incurred and movement in liabilities to policyholders Net operating income before loan impairment charges and other credit risk provisions Loan impairment charges and other credit risk provisions Net operating income Operating expenses Operating profit Share of profit in associates and joint ventures 31 12 23 Profit before tax Rest of Asia-Pacific Half-year to 30 June 30 June 31 December US$m US$m US$m Interest income Interest expense Net interest income Fee income Fee expense Net fee income Net trading income Changes in fair value of long-term debt issued and related derivatives - Net income/(expense) from other financial instruments designated at fair value 4 28 Net income/(expense) from financial instruments designated at fair value 3 26 Gains less losses from financial investments 39 Dividend income 1 1 - Net earned insurance premiums Other operating income Total operating income Net insurance claims incurred and movement in liabilities to policyholders Net operating income before loan impairment charges and other credit risk provisions Loan impairment charges and other credit risk provisions Net operating income Operating expenses Operating profit Share of profit in associates and joint ventures Profit before tax Middle East and North Africa Half-year to 30 June 30 June 31 December US$m US$m US$m Interest income Interest expense Net interest income Fee income Fee expense Net fee income Net trading income Changes in fair value of long-term debt issued and related derivatives - - Net income/(expense) from other financial instruments designated at fair value 1 - - Net income/(expense) from financial instruments designated at fair value - - Gains less losses from financial investments Dividend income 2 5 2 Other operating income 9 25 Total operating income Net insurance claims incurred and movement in liabilities to policyholders - - - Net operating income before loan impairment charges and other credit risk provisions Loan impairment charges and other credit risk provisions Net operating income Operating expenses Operating profit Share of profit in associates and joint ventures 72 Profit before tax North America Half-year to 30 June 30 June 31 December US$m US$m US$m Interest income Interest expense Net interest income Fee income Fee expense Net fee income Net trading income/(expense) Changes in fair value of long-term debt issued and related derivatives Net income/(expense) from other financial instruments designated at fair value 2 Net income/(expense) from financial instruments designated at fair value Gains less losses from financial investments 25 Dividend income 21 21 21 Net earned insurance premiums Other operating income Total operating income Net insurance claims incurred and movement in liabilities to policyholders Net operating income before loan impairment charges and other credit risk provisions Loan impairment charges and other credit risk provisions Net operating income Operating expenses Operating profit/(loss) Share of profit in associates and joint ventures 17 3 21 Profit/(loss) before tax Latin America Half-year to 30 June 30 June 31 December US$m US$m US$m Interest income Interest expense Net interest income Fee income Fee expense Net fee income Net trading income Changes in fair value of long-term debt issued and related derivatives - - - Net income from other financial instruments designated at fair value Net income from financial instruments designated at fair value Gains less losses from financial investments 73 53 45 Dividend income 7 5 7 Net earned insurance premiums Other operating income 10 Total operating income Net insurance claims incurred and movement in liabilities to policyholders Net operating income before loan impairment charges and other credit risk provisions Loan impairment charges and other credit risk provisions Net operating income Operating expenses Operating profit Share of profit in associates and joint ventures - 1 1 Profit before tax 13. Foreign currency amounts The sterling and Hong Kong dollar equivalent figures in the consolidated income statement and balance sheet are for information only. These are translated at the average rate for the period for the income statement and the closing rate for the balance sheet as follows: Half-year to 30 June 30 June 31 December US$m US$m US$m Closing: HK$/US$ £/US$ Average: HK$/US$ £/US$ 14. Legal proceedings, investigations and regulatory matters HSBC is party to legal proceedings, investigations and regulatory matters in a number of jurisdictions including the UK, EU and the US arising out of its normal business operations. Apart from the matters described below, HSBC considers that none of these matters is material, either individually or in the aggregate. HSBC recognises a provision for a liability in relation to these matters when it is probable that an outflow of economic benefits will be required to settle an obligation which has arisen as a result of past events, and for which a reliable estimate can be made of the amount of the obligation. While the outcome of these matters is inherently uncertain, management believes that, based on the information available to it, appropriate provisions have been made in respect of legal proceedings, investigations and regulatory matters as at 30 June 2011. Securities litigation As a result of an August 2002 restatement of previously reported consolidated financial statements and other corporate events, including the 2002 settlement with 46 State Attorneys General relating to real estate lending practices, Household International (now HSBC Finance) and certain former officers were named as defendants in a class action law suit, Jaffe v Household International Inc, et al No 2. C 5893 (N.D.Ill, filed 19 August 2002). The complaint asserted claims under the US Securities Exchange Act of 1934, on behalf of all persons who acquired and disposed of Household International common stock between 30 July 1999 and 11 October 2002. The claims alleged that the defendants knowingly or recklessly made false and misleading statements of material fact relating to Household's Consumer Lending operations, including collections, sales and lending practices, some of which ultimately led to the 2002 State settlement agreement, and facts relating to accounting practices evidenced by the restatement. Following a jury trial concluded in April 2009, which was decided partly in favour of the plaintiffs, the Court issued a ruling on 22 November 2010 within the second phase of the case to determine actual damages, that claim forms should be mailed to class members, and also set out a method for calculating damages for class members who filed claims. As previously reported, lead plaintiffs, in court filings in March 2010, estimated that damages could range 'somewhere between US$2.4bn to US$3.2bn to class members', before pre-judgement interest. Class members had until 24 May 2011 to file claims. In filings with the Court, plaintiffs indicated that the Court-appointed claims administrator has made a preliminary determination that 45,332 of the claimants have an allowed loss, and that the "preliminary, estimated damages for these potential class members, subject to revision as duplicate claims are identified and supplemental information is received, exceeds US$2bn". All submitted claims are subject to a validation process that, as indicated in the plaintiffs' filings, will not be completed until December 2011. Once the claims administration process is complete, plaintiffs are expected to ask the Court to assess pre-judgement interest to be included as part of the Court's final judgement. Despite the jury verdict and the 22 November 2010 ruling, HSBC continues to believe that it has meritorious grounds for appeal of one or more of the rulings in the case, and intends to seek an appeal of the Court's final judgement, which could involve a substantial amount. Upon appeal, HSBC Finance will be required to provide security for the judgement in order to suspend its execution while the appeal is ongoing by depositing cash in an interest-bearing escrow account or posting an appeal bond in the amount of the judgement (including any pre-judgement interest awarded). Given the complexity and uncertainties associated with the actual determination of damages, including the outcome of any appeals, there is a wide range of possible damages. HSBC believes it has meritorious grounds for appeal on matters of both liability and damages and will argue on appeal that damages should be nil or a relatively insignificant amount. If the Appeals Court partially accepts or rejects HSBC's arguments, the cost of damages, including pre-judgement interest, could be higher, and may lie in a range from a relatively insignificant amount to somewhere in the region of US$3bn. Bernard L. Madoff Investment Securities LLC In December 2008, Bernard L. Madoff ('Madoff') was arrested for running a Ponzi scheme and a trustee was appointed for the liquidation of his firm, Bernard L. Madoff Investment Securities LLC ('Madoff Securities'), an SEC-registered broker-dealer and investment adviser. Since his appointment, the trustee has been recovering assets and processing claims of Madoff Securities customers. Madoff subsequently pleaded guilty to various charges and is serving a 150 year prison sentence. He has acknowledged, in essence, that while purporting to invest his customers' money in securities and, upon request, return their profits and principal, he in fact never invested in securities and used other customers' money to fulfil requests for the return of profits and principal. The relevant US authorities are continuing their investigations into his fraud, and have brought charges against others. Various non-US HSBC companies provided custodial, administration and similar services to a number of funds incorporated outside the US whose assets were invested with Madoff Securities. Based on information provided by Madoff Securities, as at 30 November 2008, the purported aggregate value of these funds was US$8.4bn, an amount that includes fictitious profits reported by Madoff. Based on information available to HSBC to date, we estimate that the funds' actual transfers to Madoff Securities minus their actual withdrawals from Madoff Securities during the time that HSBC serviced the funds totalled approximately US$4.3bn. Plaintiffs (including funds, fund investors, and the Madoff Securities trustee) have commenced Madoff-related proceedings against numerous defendants in a multitude of jurisdictions. Various HSBC companies have been named as defendants in suits in the US, Ireland, Luxembourg, and other jurisdictions. The suits (which include US class actions) allege that the HSBC defendants knew or should have known of Madoff's fraud and breached various duties to the funds and fund investors. One of the funds HSBC companies provided custodial and administration services for was Thema International Fund plc, a limited liability company incorporated and authorised in Ireland as a UCITS fund under the European Communities (Undertaking for Collective Investments in Transferable Securities) Regulations 1985. HSBC estimates that the purported net asset value of Thema International Fund plc as at 30 November 2008 was US$1.1bn and that Thema International Fund plc's actual transfers to Madoff Securities minus its actual withdrawals were approximately US$312m. On 7 June 2011, HSBC Securities Services (Ireland) Limited, HSBC Institutional Trust Services (Ireland) Limited, HSBC Holdings plc and, subject to the granting of leave to effect a proposed pleading amendment, HSBC Bank USA, N.A. entered into an agreement, without any admission of wrongdoing or liability, to settle the action pending in the United States District Court for the Southern District of New York, relating to Thema International Fund plc. The settlement is subject to various conditions to its effectiveness and the HSBC defendants may terminate the settlement in certain circumstances. The payment to be made by the HSBC defendants is US$62.5m. In December 2010, the Madoff Securities trustee commenced suits against various HSBC companies in the US bankruptcy court and in the English High Court. The US action (which also names certain funds, investment managers, and other entities and individuals) seeks US$9bn in damages and additional recoveries from HSBC and the various co-defendants. It seeks damages against HSBC for allegedly aiding and abetting Madoff's fraud and breach of fiduciary duty. In July 2011, after withdrawing the case from the Bankruptcy Court in order to decide certain threshold issues, the US District Court dismissed the trustee's various common law claims on the grounds that the trustee lacks standing to assert them. The trustee may appeal this ruling. The District Court returned the case to the US Bankruptcy Court for further proceedings on the remaining claims. Those claims seek, pursuant to US bankruptcy law, recovery of unspecified amounts received by HSBC from funds invested with Madoff, including amounts that HSBC received when it redeemed units HSBC held in the various funds. HSBC acquired those fund units in connection with financing transactions HSBC had entered into with various clients. The trustee's US bankruptcy law claims also seek recovery of fees earned by HSBC for providing custodial, administration and similar services to the funds. The trustee's English action seeks recovery of unspecified transfers of money from Madoff Securities to or through HSBC, on the ground that the HSBC defendants actually or constructively knew of Madoff's fraud. In July 2011, one of the clients with whom HSBC entered into a Madoff-related financing transaction commenced suit in the US seeking to rescind the transaction and recover approximately US$16m it paid to HSBC in connection with the transaction. Between October 2009 and March 2011, Fairfield Sentry Limited and Fairfield Sigma Limited ('Fairfield'), funds whose assets were directly or indirectly invested with Madoff Securities, commenced multiple suits in the British Virgin Islands ('BVI') and the US against numerous fund shareholders, including various HSBC companies that acted as nominees for clients of HSBC's private banking business and other clients who invested in the Fairfield funds. The Fairfield actions seek restitution of amounts paid to the defendants in connection with share redemptions, on the ground that such payments were made by mistake, based on inflated values resulting from Madoff's fraud, and some actions also seek recovery of the share redemptions under BVI insolvency law. There are many factors which may affect the range of possible outcomes, and the resulting financial impact, of the various Madoff-related proceedings, including but not limited to the circumstances of the fraud, the multiple jurisdictions in which the proceedings have been brought and the number of different plaintiffs and defendants in such proceedings. Many of the cases where HSBC companies are named as a defendant are at an early stage. For these reasons, among others, it is not practicable at this time for HSBC to estimate reliably the aggregate liabilities, or ranges of liabilities, that might arise as a result of all such claims but they could be significant. In any event, HSBC considers that it has good defences to these claims and will continue to defend them vigorously. Payment Protection Insurance On 10 August 2010 the Financial Services Authority ('FSA') published Policy Statement 10/12 ('PS 10/12') on the assessment and redress of Payment Protection Insurance ('PPI') complaints. On 8 October 2010, an application for Judicial Review was issued by the British Bankers' Association ('BBA') acting on behalf of a group of UK banks, which included HSBC Bank plc, seeking an order to quash PS 10/12 and also Guidance issued by the Financial Ombudsman Service ('FOS') on handling PPI complaints. The Judicial Review application was heard by the Court in January 2011. On 20 April 2011, the High Court issued an adverse judgement on the Judicial Review application. Subsequently the BBA, acting on behalf of its members, confirmed that it would not appeal the judgement. HSBC Bank plc accepts the High Court's decision and is working with the FSA and the FOS in order to ensure all PPI complaints are handled and, where appropriate, redressed in accordance with PS 10/12. There are many factors affecting the resulting financial impact of the judgement, including the effect of the decision on the nature and volume of customer complaints; and the extent to which HSBC Bank plc might be required to take action, and the nature of any such action, in relation to non-complainants. The extent of any redress that may be required as a result of the decision to uphold PS 10/12 and the FOS Guidance will also depend on the facts and circumstances of each individual customer's case. For these reasons, there is currently a high degree of uncertainty as to the eventual costs of redress for this matter. There is a provision of US$509m as at 30 June 2011 in respect of the estimated liability for redress in respect of the possible mis-selling of PPI policies in previous years. US mortgage-related investigations In April 2011, HSBC Bank USA entered into a consent cease and desist order with the Office of the Comptroller of the Currency and HSBC Finance and HSBC North America entered into a similar consent order with the Federal Reserve Board following completion of a broad horizontal review of industry residential mortgage foreclosure practices. These consent orders require prescribed actions to address the deficiencies noted in the joint examination and described in the consent orders. These consent orders require a review of foreclosures from January 2009 to December 2010 to determine if any customer was financially injured as a result of an error in the foreclosure process. An independent consultant has been retained to conduct that review, and remediation, including restitution, may be required if a customer is found to have been financially injured. HSBC Bank USA, HSBC Finance and HSBC North America continue to work with the Office of the Comptroller of the Currency and the Federal Reserve Board to define and address the requirements of the consent orders. These consent orders do not preclude additional enforcement actions against HSBC Bank USA, HSBC Finance or HSBC North America by bank regulatory, governmental or law enforcement agencies, such as the US Department of Justice ('DoJ') or State Attorneys General, which could include the imposition of fines and actions to recover civil money penalties and other financial penalties relating to the activities that were the subject of the consent orders. The Federal Reserve Board has indicated in a press release relating to the financial services industry in general that it believes monetary sanctions are appropriate for the enforcement actions and that it plans to announce monetary penalties. An increase in private litigation concerning these practices is also possible. While it is possible that civil money penalties will be imposed on HSBC Bank USA, HSBC Finance or HSBC North America, HSBC is unable at this time to estimate reliably the amounts, or range of possible amounts, of any such penalties, or claims arising from any private litigation. Media reports suggest that the five largest U.S. mortgage servicers are engaged in discussions with bank regulators, the DoJ and State Attorneys General regarding a broader settlement with respect to foreclosure and other mortgage servicing practices, and that the settlement will involve a substantial payment. Following the conclusion of these discussions and the announcement of any such settlement with the five largest servicers, it is expected that the next nine largest mortgage servicers, including HSBC Bank USA and HSBC Finance, will be approached regarding a settlement although the timing and proposed terms of such settlement discussions are not presently known. Participants in the US mortgage securitisation market that purchased and repackaged whole loans have been the subject of lawsuits and governmental and regulatory investigations and inquiries, which have been directed at groups within the US mortgage market, such as servicers, originators, underwriters, trustees or sponsors of securitisations, and at particular participants within these groups. HSBC Bank USA has received subpoenas from the Securities and Exchange Commission ('SEC') and DoJ seeking production of documents and confirmation relating to its involvement and the involvement of its affiliates in specified private-label residential mortgage-backed securities ('MBS') transactions as an issuer, sponsor, underwriter, depositor, trustee, custodian or servicer. As the industry's residential mortgage foreclosure issues continue, HSBC Bank USA has taken title to an increasing number of foreclosed homes as trustee on behalf of various securitisation trusts. As record owner of these properties, HSBC Bank USA has been sued by municipalities and tenants alleging various violations of law, including laws regarding property upkeep and tenants rights. While HSBC believes and continues to maintain that the obligations at issue and the related liability are properly those of the servicer of each trust, HSBC continues to receive significant and adverse publicity in connection with these and similar matters. In addition, HSBC Securities Inc. has been named as defendant in a small number of actions in its role as underwriter in specified private-label residential MBS offerings, which generally allege that the offering documents for securities issued by securitisation trusts contained material misstatements and omissions, including statements regarding the underwriting standards governing the underlying mortgage loans. HSBC expects this level of focus will continue and, potentially, intensify, so long as the US real estate markets continue to be distressed. As a result, HSBC Group companies may be subject to additional litigation and governmental and regulatory scrutiny related to its participation in the US mortgage securitisation market, either individually or as a member of a group. HSBC is unable to estimate reliably the financial effect of any action or litigation relating to these matters. As situations develop it is possible that any related claims could be significant. Other US regulatory and law enforcement investigations In October 2010, HSBC Bank USA entered into a consent cease and desist order with the Office of the Comptroller of the Currency and the indirect parent of that company, HSBC North America, entered into a consent cease and desist order with the Federal Reserve Board. These actions require improvements for an effective compliance risk management programme across the Group's US businesses, including US Bank Secrecy Act ('BSA') and Anti Money Laundering ('AML') compliance. Steps continue to be taken to address the requirements of these Orders and to ensure that compliance and effective policies and procedures are maintained. Various HSBC Group companies are the subject of ongoing investigations, including Grand Jury subpoenas and other requests for information, by US Government agencies, including the US Attorney's Office, the DoJ and the New York County District Attorney's Office. These investigations pertain to, among other matters, HSBC Bank USA's bank note and dollar clearing services and their compliance with BSA and AML controls, as well as various HSBC Group companies' compliance with Office of Foreign Asset Control ('OFAC') requirements, and whether various HSBC Group companies acted appropriately in relation to certain customers who had US tax reporting requirements and various HSBC Group companies' adherence to the US broker dealer rules when dealing with US securities. In April 2011, HSBC Bank USA received a summons from the US Internal Revenue Service directing HSBC Bank USA to produce records identifying US taxpayers with bank accounts at the offices of an HSBC Group company and continues to work with the US Internal Revenue Service to meet their requirements. The consent cease and desist orders do not preclude additional enforcement actions against HSBC Bank USA, HSBC Finance, or HSBC North America by bank regulatory or law enforcement agencies, including actions to recover civil money penalties, fines and other financial penalties relating to activities which were the subject of the cease and desist orders. In addition, it is likely that there could be some form of formal enforcement action in respect of some or all of the ongoing investigations. Actual or threatened enforcement actions against other financial institutions for breaches of BSA, AML and OFAC requirements have resulted in settlements involving fines and penalties, some of which have been significant depending on the individual circumstances of each action. The ongoing investigations are at an early stage. Based on the facts currently known, it is not practicable at this time for HSBC to determine the terms on which the ongoing investigations will be resolved or the timing of such resolution or for HSBC to estimate reliably the amounts, or range of possible amounts, of any fines and/or penalties. As matters progress, it is possible that any fines and/or penalties could be significant. Investigations into the setting of London interbank offered rates Various regulators and enforcement authorities around the world including in the UK, the US and the EU, are conducting investigations related to certain past submissions made by panel banks to the BBA in connection with the setting of London interbank offered rates ('LIBOR'). As HSBC Bank plc is a panel bank, HSBC and/or its subsidiaries have received requests from these various regulators for information and are cooperating with their enquiries. In addition, HSBC and other panel banks have been named recently in several putative class action lawsuits filed by private parties in the US with respect to the setting of LIBOR. These ongoing matters are at an early stage. Based on the facts currently known, it is not practicable at this time for HSBC to predict the resolution of these regulatory investigations or putative class actions lawsuits, including the timing and potential impact, if any, on HSBC. 15. Events after the balance sheet date On 31 July 2011, we announced that we had reached an agreement with First Niagara Bank, N.A. to sell 195 retail branches, including certain loans, deposits and related branch premises, primarily located in upstate New York, for consideration of a premium equal to 6.67% of the deposits to be transferred at closing. Based on 31 May 2011 balances, the consideration would represent approximately US$1.0bn. This will result in a gain upon closing of the transaction. Branch premises will be sold for fair value and loans and other transferred assets will be sold at their book values. The all-cash transaction is expected to close in early 2012, subject to regulatory approvals, including approval by the acquirer's regulator. The branches held approximately US$15.0bn in deposits and US$2.8bn in loans as of 31 May 2011. A second interim dividend for the financial year ending 31 December 2011 of US$0.09 per ordinary share (approximately US$1,604 million) was declared by the Directors after 30 June 2011. This dividend will be payable on 6October 2011 to holders of record on 18August 2011 on the Hong Kong Overseas Branch Register and 19August 2011 on the Principal Register in the United Kingdom or the Bermuda Overseas Branch Register. 16. Forward-looking statements This media release contains certain forward-looking statements with respect to the financial condition, results of operations and business of HSBC. These forward-looking statements represent HSBC's expectations or beliefs concerning future events and involve known and unknown risks and uncertainty that could cause actual results, performance or events to differ materially from those expressed or implied in such statements. Certain statements, such as those that include the words 'potential', 'estimated', and similar expressions or variations on such expressions may be considered 'forward-looking statements'. 17. Statutory accounts The information in this media release does not constitute statutory accounts within the meaning of Section 434 of the Companies Act 2006. The statutory accounts for the year ended 31December 2010 have been delivered to the Registrar of Companies in England and Wales in accordance with Section 447 of the Companies Act 2006. The auditor has reported on those accounts. Its report was unqualified; did not include a reference to any matters to which the auditors drew attention by way of emphasis without qualifying their report; and did not contain a statement under Section 498(2) or (3) of the Companies Act 2006. The information in this media release does not constitute the unaudited interim consolidated financial statements which are contained in the Interim Report 2011. The Interim Report 2011 was approved by the Board of Directors on 1August 2011. The unaudited interim consolidated financial statements have been reviewed by the Company's auditor, KPMG Audit Plc, in accordance with the guidance contained in the International Standard on Review Engagements (UK and Ireland) 2410: Review of Interim Financial Information Performed by the Independent Auditor of the Entity issued by the Auditing Practices Board. The full report of its review, which was unmodified, is included in the Interim Report 2011. 18. Dealings in HSBC Holdings plc shares Except for dealings as intermediaries by HSBC Bank plc and The Hongkong and Shanghai Banking Corporation Limited, which are members of a European Economic Area exchange, neither HSBC Holdings plc nor any subsidiary undertaking has bought, sold or redeemed any securities of HSBC Holdings plc during the six months ended 30 June 2011. 19. Proposed interim dividends for 2011 The Board has adopted a policy of paying quarterly dividends on the ordinary shares. Under this policy it is intended to have an annual pattern of three equal interim dividends with a variable fourth interim dividend. The proposed timetables for dividends payable on the ordinary shares in respect of 2011 that have not yet been declared are: Third interim Fourth interim dividend for 2011 dividend for 2011 Announcement 7 November 2011 27 February 2012 Shares quoted ex-dividend in London, Hong Kong, Paris and Bermuda 23 November 2011 14 March 2012 American Depositary Shares quoted ex-dividend in New York 23 November 2011 14 March 2012 Record date in Hong Kong 24 November 2011 15 March 2012 Record date in London, New York, Paris and Bermuda* 25 November 2011 16 March 2012 Payment date 18 January 2012 2 May 2012 * Removals to and from the Overseas Branch Register of shareholders in Hong Kong will not be permitted on these dates. 20. Interim Management Statement and Final results An Interim Management Statement is expected to be issued on 9 November 2011. The results for the year to 31 December 2011 are expected to be announced on Monday 27February 2012. 21. Corporate governance HSBC is committed to high standards of corporate governance. HSBC Holdings plc has complied throughout the six months to 30 June 2011 with the applicable code provisions of the UK Corporate Governance Code issued by the Financial Reporting Council and the Code on Corporate Governance Practices in Appendix 14 to the Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited, save that the Group Risk Committee (all the members of which are independent non-executive Directors), which was established in accordance with the recommendations of the Report on Governance in UK banks and other financial industry entities, is responsible for the oversight of internal control (other than internal financial control) and risk management systems (Hong Kong code provisions C.3.3 paragraphs (f), (g) and (h)). If there were no risk committee, these matters would be the responsibility of an audit committee. The Board of HSBC Holdings plc has adopted a code of conduct for transactions in HSBC Group securities by Directors. The code of conduct complies with The Model Code in the Listing Rules of the Financial Services Authority and with The Model Code for Securities Transactions by Directors of Listed Issuers ('Hong Kong Model Code') set out in the Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited, save that The Stock Exchange of Hong Kong Limited has granted certain waivers from strict compliance with the Hong Kong Model Code. The waivers granted by The Stock Exchange of Hong Kong Limited primarily take into account accepted practices in the UK, particularly in respect of employee share plans. Following specific enquiry, each Director has confirmed he or she has complied with the code of conduct for transactions in HSBC Group securities throughout the period. There have been no material changes to the information disclosed in the Annual Report and Accounts 2010 in respect of the number and remuneration of employees, remuneration policies bonus and share option plans and training schemes save that the shareholders approved the HSBC Share Plan 2011 at the 2011 Annual General Meeting. The Directors of HSBC Holdings plc as at the date of this announcement are: S A Catz†, L M L Cha†, M K T Cheung†, J D Coombe†, RAFairhead†, D J Flint, AAFlockhart, STGulliver, J W J Hughes-Hallett†, WSHLaidlaw†, JRLomax†, IJMackay, GMorgan†, NRNMurthy†, SirSimonRobertson†, J L Thornton† and SirBrianWilliamson†. † Independent non-executive Director The Group Audit Committee has reviewed the results for the six months to 30 June 2011. 22. Interim Report The Interim Report 2011 will be sent to shareholders on or about 12August 2011. Copies of the Interim Report and this Media Release may be obtained from Group Communications, HSBC Holdings plc, 8 Canada Square, London E14 5HQ, United Kingdom; from Group Communications (Asia), The Hongkong and Shanghai Banking Corporation Limited, 1 Queen's Road Central, Hong Kong; from Internal Communications, HSBC-North America, 26iverwoods Boulevard, Mettawa, Illinois 60045, USA; or from the HSBC Group website www.hsbc.com. A Chinese translation of the Interim Report 2011 may be obtained on request from Computershare Hong Kong Investor Services Limited, Rooms 1712-1716, 17th Floor, Hopewell Centre, 183Queen's Road East, Hong Kong. The Interim Report 2011 will be available on the Stock Exchange of Hong Kong's website www.hkex.com.hk. 23. For further information contact: London Robert Bailhache Head of Group Press Office Telephone: +44 (0)20 7992 5712 Hong Kong Ruth Naderer Head of External Communications (Asia) Telephone: + Patrick Humphris Senior Manager Financial PR Telephone: +44 (0)20 7992 1631 Patrick McGuinness Head of Group Financial PR Telephone: + Paul Harris Senior Financial Press Officer Telephone: +44 (0)20 7992 2045 Gareth Hewett Head of Group Communications (Hong Kong) Telephone: + Alastair Brown Manager Investor Relations Telephone: +44 (0)20 7992 1938 Hugh Pye Head of Investor Relations (Asia) Telephone: + Chicago Lisa Sodeika Executive Vice President Corporate Affairs Telephone: +1 Paris Sophie Ricord Senior Manager Press Relations Telephone: +33 1 40 70 33 05 Diane Bergan Senior Vice President Public Affairs Telephone: +1 Investor relations enquiries to: Marc Cuchet Head of Analysis & Capital Management Telephone: +33 1 40 70 70 58 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. HSBC Holdings plc By: Name: P A Stafford Title: Assistant Group Secretary Date: 1 August, 2011
